Citation Nr: 0513081	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  95-07 095	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected low back disability.

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected residuals of fracture of right 
patella.

3.  Entitlement to an increased disability evaluation for 
service-connected left knee patellofemoral pain syndrome, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased disability evaluation for 
service-connected post-traumatic stress disorder, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1988 to 
August 1993.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating action of the New 
York, New York RO which granted service connection and 
assigned separate 10 percent ratings for residuals of 
fracture of right patella and low back disability, effective 
from August 28, 1993.  The veteran was sent notice of this 
decision in July 1994.  A notice of disagreement (NOD) was 
received in October 1994.  A statement of the case (SOC) was 
issued in December 1994.  A substantive appeal was received 
from the veteran in February 1995.  As the appeal regarding 
the evaluation of the service-connected right knee and low 
back disabilities involve original claims, the Board has 
framed those issues as shown on the title page.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran has also perfected an appeal from a May 2003 
rating action of the Atlanta, Georgia RO which, inter alia, 
denied claims for increased evaluations for the service-
connected PTSD and left knee disability.  The veteran was 
sent notice of this decision in June 2003; an NOD was 
received later that same month.  An SOC was issued in June 
2004.  A substantive appeal was received from the veteran in 
July 2004.

In August 2004, the veteran personally testified at a hearing 
before the undersigned Acting Veterans Law Judge of the 
Board, sitting in Atlanta, Georgia.  The hearing transcript 
is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his service-connected low back and 
right knee disabilities are more severe than the current 
ratings, assigned following the initial grant of service 
connection in the rating action on appeal, indicate.  The 
Board notes that at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found-"staged" ratings.  See Fenderson, supra.  
On remand, the RO should consider staged ratings for the low 
back and right knee disabilities and explain, with applicable 
effective date regulations, any change in the evaluations 
during the appeal period.  

Having reviewed the entire record in this case, the Board 
finds that further development is needed before a decision 
can be issued on the merits of the claims.  Further 
development would ensure that the veteran's due process 
rights, including those associated with the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), as amended, and VA regulations 
implementing VCAA, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004), are met.  The specific bases for remand are 
set forth below.   

Social Security Administration (SSA) Records

At the August 2004 Board hearing, the veteran testified that, 
in or around 1995, he began receiving Social Security 
Administration (SSA) disability compensation benefits based 
upon a psychiatric disability.  See p. 13, hearing 
transcript.  These records likely are material to an 
evaluation of the extent of the veteran's service-connected 
PTSD, but are not in the record.  The SSA disability 
compensation benefits application, records or exhibits 
supporting the application, and resulting administrative law 
judge decision, should be obtained on remand.  The law 
provides that VA's assistance duties include obtaining SSA 
records.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. 
Derwinski, 2 Vet. App. 181 (1992).

Additional Medical Records

At the Board hearing, the veteran testified that he is 
scheduled to undergo medical testing at a VA medical 
facility, which he referred to as "biopsy" for his knee and 
back problems.  See hearing transcript, pp. 3-5.  He further 
indicated that all medical and psychiatric treatment related 
to the issues on appeal was obtained at VA medical 
facilities.  VA medical records that came into existence 
after the August 2004 hearing should be obtained and 
associated with the claims folder.     
   
VCAA Notification

The record includes a February 2002 VCAA notice specifically 
referring to the claim of entitlement to increased 
evaluations for the right knee and low back disabilities, as 
well as service connection for PTSD.  The Board notes, 
however, that the veteran has not received notice with regard 
to the claims for increased evaluations for PTSD or left knee 
disability.  That is, the veteran has not received notice 
which discussed applicable criteria and evidence required for 
a higher rating for PTSD, nor does there appear to be any 
evidence of VCAA notification specific to the left knee 
disability increased rating claim.  A revised VCAA notice, 
which, at minimum, includes a discussion of what evidence is 
needed to establish entitlement to higher evaluations for 
PTSD and the left knee disability, what evidence is not of 
record, and the veteran's and VA's respective claim 
development responsibilities as to these issues, should be 
provided on remand.  The letter also should cite 38 C.F.R. 
§ 3.159 (2004) and inform the veteran that he may submit any 
additional evidence in his possession relevant to any of the 
four issues perfected for appeal.       
   
In consideration of the foregoing, the Board finds that 
further evidentiary development is warranted.  The appeal is 
REMANDED to the RO, via the AMC in Washington, D.C., for the 
following actions, after which de novo adjudication is to be 
undertaken by the RO:

1.  Send the veteran another VCAA notice, 
which, at minimum, includes a discussion 
of what evidence is needed to establish 
entitlement to higher evaluations for 
PTSD and the left knee disability, what 
evidence is not of record, and the 
veteran's and VA's respective claim 
development responsibilities as to these 
issues.  The letter also should cite 
38 C.F.R. § 3.159 (2004) and inform the 
veteran that he may submit any additional 
evidence in his possession relevant to 
any of the four issues perfected for 
appeal.      

2.  Obtain the veteran's Social Security 
Administration (SSA) disability benefits 
application, exhibits or evidence 
submitted in support of the SSA claim, 
and resulting administrative law judge 
decision.  Note that the veteran 
reportedly began receiving SSA disability 
benefits in or around 1995.  

3.  Obtain and associate with the claims 
folder any additional VA medical records 
not currently in the claims folder.  
Conduct any other development, such as 
another VA compensation and pension (C&P) 
medical examination as to one or more 
issue(s) on appeal, if deemed warranted 
in light of any new or additional 
evidence added to the record while the 
case is in remand status.    

4.  After completing the above, review 
the entire claims folder and readjudicate 
the claim.  The RO must specifically 
document its consideration of whether 
"staged ratings" pursuant to Fenderson, 
are warranted to the service-connected 
low back and right knee disabilities.  If 
any determination remains unfavorable to 
the veteran, he and his representative 
should be provided an updated 
Supplemental Statement of the Case and an 
opportunity to respond to it.  
Thereafter, if in order, return the claim 
to the Board for further review. 

The purposes of this remand are to comply with due process 
requirements and for further evidentiary development of the 
claim.  At this juncture, the Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this case.  

The veteran is not required to take action in response to 
this remand order, but has the right to submit additional 
evidence and argument on the matter(s) the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	M. E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




